Title: To Thomas Jefferson from John Curle, 24 August 1806
From: Curle, John
To: Jefferson, Thomas


                        
                            
                                on or before 24 Aug. 1806
                            
                        
                        Would Mr Jefferson lease Jno. Curle a hundred acres of
                            his land on Ivy Creek for 8 or 10 years Curle not to Clear more than 60 acres & not to make any wast of wood, only to
                            use what the farm might Require Curle would wish to build Such Houses as migh accomidate 8 or 10 people in a comfortable
                            maner—
                        
                            PS. or would Mr Jefferson lease Jno Curle 50 or
                                60 acres to work 2 hands on and to farm it only
                        
                    